          Case 1:20-cv-05062-ER Document 22 Filed 08/12/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHENZHEN OKT LIGHTING CO., LTD.,

                             Plaintiff,

             v.                                                        ORDER

JLC-TECH LLC,                                                    20 Civ. 5062 (ER)

                              Defendant.



RAMOS, D.J.

        On July 1, 2020, Shenzhen OKT Lighting Co., Ltd. (“OKT”) brought suit for declaratory

judgment that U.S. Patent No. 10,508,805, owned by JLC-Tech LLC (“JLC”), was not infringed

upon, valid or enforceable. Doc. 1. On August 5, 2020, following JLC’s request for a premotion

conference on a proposed motion to dismiss, OKT filed its first amended complaint adding

jurisdictional and substantive allegations. Docs. 12, 17. Immediately prior to the premotion

conference held by this Court on August 11, 2020, OKT filed a proposed second amended

complaint without consent from JLC or leave of the Court. Doc. 20.

       OKT has now submitted a letter requesting a premotion conference on a proposed motion

for leave to file a second amended complaint. Doc. 21. Under Rule 15 of the Federal Rules of

Civil Procedure, a party may amend once “as a matter of course” within 21 days of service. Fed.

R. Civ. P. 15(a)(1)(A). Any further amendment, however, requires “the opposing party’s written

consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). The parties are therefore directed to meet

and confer regarding whether JLC consents to OKT’s filing of the proposed second amended

complaint. By no later than August 19, 2020, JLC is directed either (1) to inform the Court that

it consents to the filing of the second amended complaint, or (2) to respond to OKT’s request for
          Case 1:20-cv-05062-ER Document 22 Filed 08/12/20 Page 2 of 2




a premotion conference on its motion for leave to file the second amended complaint.

       It is SO ORDERED.



Dated: August 12, 2020
       New York, New York

                                                        _______________________
                                                          Edgardo Ramos, U.S.D.J.




                                               2
